DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 34, 36-42, and 44-53 have been examined in this application.  Claims 1-33, 35 and 43 have been canceled.  This communication is a Final Rejection in response to Applicant’s “Amendments/Remarks” filed on 06/16/2022. The Information Disclosure Statement (IDS) filed on 08/01/2022 has been acknowledged by the Office.
	
Drawings
	The drawing objections made in the Non-Final Rejection on 06/16/2022 are withdrawn in light of the remarks filed on 06/16/2022.

Specification
	The specification objections made in the Non-Final Rejection on 06/16/2022 are withdrawn in light of the remarks filed on 06/16/2022.

Claim Objections
	The objections to Claims 36 and 37 are maintained because of the following informalities were not amended. Please refer to the Response to Arguments below for further explanation.
Claim 36 states “the included angle”, however, has improper primary antecedent basis. It is suggested to amend the claimed element initially as “an included angle”. Further limitations can state “the included angle.”
Claim 37 states “the semi-major axis”, however, has improper primary antecedent basis. It is suggested to amend the claimed element initially as “a semi-major axis”. Further limitations can state “the semi-major axis.”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 34, 36, 41-42, 44-47, 49 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Monti et al. (US 4617691 A).
In regards to Claim 34, Monti et al. teaches: Shaped body (15 – Fig. 1) for receiving a skull (Col 2 Lines 28-62) on a support plane (see annotated Fig. 1.1 from Monti), said shaped body (15 – Fig. 1) being substantially ring-shaped (see annotated Fig. 1.1 from Monti) and preferably open (Fig. 3), characterized in that 
a. at least in one subregion, the contour of the cross section (35 – Fig. 2) of the shaped body (15 – Fig. 1) has a half ellipse (see annotated Fig. 2.1 from Monti) inclined with respect to the support plane (see annotated Fig. 2.1 from Monti), and 
b. at least in one subregion, the contour of the cross section (35 – Fig. 2) of the shaped body (15 – Fig. 1) is asymmetrical (Fig. 2/12, Col 3 Lines 11-16, case law on shape), at least in one subregion, the contour of the cross section (35 – Fig. 2) of the shaped body (15 – Fig. 1) has a convex support surface (Col 3 Lines 11-16, see annotated Fig 1.1 from Monti below).  
Monti does not explicitly teach: that the shape of the body is asymmetrical, however, Monti does state that “a pillow of any conventional shape such as a polygon, square, triangle, circle, oval or the like may also be used with the present invention, at least for various aspects thereof” (Col 3 Lines 11-16). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific shape based on a user’s intended use and preference, as it is considered an obvious matter of design choice to select the shape to be asymmetrical. Since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results.
Although, Monti does not explicitly teach a convex support surface, however, in Annotated Fig. 1.1 above, a change in form or shape is shown that is generally convex. As such, it is recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results to change the shape of a pillow. It would have been an obvious matter of design choice to make the different portions of the support surface to be a convex shape or alternative angle, as form or shape is considered as what is desired or expedient. Furthermore, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

    PNG
    media_image1.png
    312
    579
    media_image1.png
    Greyscale

Annotated Fig 1.1 from Monti


    PNG
    media_image2.png
    239
    506
    media_image2.png
    Greyscale

Annotated Fig. 2.1 from Monti

In regards to Claim 36, Monti et al. teaches: Shaped body according to claim 34, characterized in that, at least in one subregion, the included angle (see annotated Fig. 2.2 from Monti) between the support plane (see annotated Fig. 2.2 from Monti) and an averaged tangent (see annotated Fig. 2.2 from Monti) on an outwardly facing part (see annotated Fig. 2.2 from Monti) of the cross section of the shaped body (15 – Fig. 1) is greater than the included angle (see annotated Fig. 2.2’s note from Monti) between the support plane (see annotated Fig. 2.2 from Monti) and an averaged tangent (see annotated Fig. 2.2 from Monti) on an inwardly facing part (see annotated Fig. 2.2 from Monti) of the cross section of the shaped body (15 – Fig. 1).  

    PNG
    media_image3.png
    305
    581
    media_image3.png
    Greyscale

Annotated Fig. 2.2 from Monti

In regards to Claim 41, Monti et al. teaches: Shaped body according to claim 34, characterized in that it contains a UV protection additive and/or an antibacterial agent (Col 3 Lines 17-29).  

In regards to Claim 42, Monti et al. teaches: Shaped body according to claim 34, characterized in that the skull is the skull of an infant (Col 4 Lines 41-45).  

In regards to Claim 44, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (17 – Fig. 1) has a solid body (84 – Fig. 12, Col 7 Lines 3-10) and/or a hollow body, preferably a solid body (Col 7 Lines 3-10).  

In regards to Claim 45, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 3) is open (Fig. 3) and has a first end (19 – Fig. 3) and a second end (21 – Fig. 3).  

In regards to Claim 46, Monti et al. teaches: Shaped body according to claim 34, characterized in that it comprises a cover (Col 7 Lines 35-39, ‘covered’) and that the cover is not an exact fit (Col 7 Lines 55-57, see note below).
Note: Based on Monti et al. (Col 7 Lines 55-57, the following is stated “Similarly, the pillows 15 may be provided in varying thicknesses and sizes and the wedge-shaped portions may have the outside to inside ratios changed, as desired.” As such, the ratio of pillow to outer pillow cover could be of different ratios thus allowing, the cover to not be an ‘exact fit’ as stated from the claim limitation above. 

In regards to Claim 47, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 1) comprises a stiffening element (88 – Fig. 13, Col 7 Lines 8-11).  

In regards to Claim 49, Monti et al. teaches: Combination comprising 
a. the shaped body (15 – Fig. 1) according to claim 34, which comprises a first fastening means (37 – Fig. 3) for fastening the shaped body (15 – Fig. 1) to a base surface (‘user’s neck – see Fig. 5, Col 5 Lines 15-28), 
b. a second fastening means (38 – Fig. 3) for fastening the shaped body (15 – Fig. 1) according to a., wherein the first and second fastening means are connectable (37 and 38 coming together to form 23 in Fig. 4, Col 5 Lines 15-28).  
In regards to Claim 51, Monti et al. teaches: Shaped body according to claim 35, characterized in that, at least in one subregion, the included angle (see annotated Fig. 2.2 from Monti) between the support plane (see annotated Fig. 2.2 from Monti) and an averaged tangent (see annotated Fig. 2.2 from Monti ‘avg. tangent’) on an outwardly facing part (see annotated Fig. 2.2 from Monti) of the cross section of the shaped body (15 – Fig. 1) is greater than the included angle (see annotated Fig. 2.2’s note from Monti) between the support plane (see annotated Fig. 2.2 from Monti) and an averaged tangent (see annotated Fig. 2.2 from Monti ‘avg. tangent’) on an inwardly facing part (see annotated Fig. 2.2 from Monti) of the cross section of the shaped body (see annotated Fig. 2.1 from Monti).

	Claims 37, 39 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A in view of Telford et al. (KR 20170053672).
In regards to Claim 37, Monti et al. teaches: Shaped body according to claim 36, characterized in that the semi-major axis (see annotated Fig. 2.3 from Monti) of the half ellipse (see annotated Fig. 2.3 from Monti) is inclined with respect to the support plane (see annotated Fig. 1.1 from Monti), but does not explicitly teach, by up to 90°, preferably by 25° to 50°, and/or the included angle on the outwardly facing part of the cross section is less than or equal to 180°, preferably 65° to 90°, more preferably 70° to 80°, and/or the included angle  on the inwardly facing part of the cross section is less than or equal to 60°, preferably less than or equal to 50°, preferably 30° to 42°, more preferably 35° to 40°.
Telford et al. teaches: by up to 90°, preferably by 25° to 50° (see annotated Fig. 5e from Telford), and/or the included angle on the outwardly facing part of the cross section is less than or equal to 180°, preferably 65° to 90°, more preferably 70° to 80°, and/or the included angle  on the inwardly facing part of the cross section is less than or equal to 60°, preferably less than or equal to 50°, preferably 30° to 42°, more preferably 35° to 40° (Fig. 5e from Telford, see annotated Figure 5e below).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific angle or a range of angles based on a user’s intended use and preference, as it is considered an obvious matter of design choice to select an angle that is specified for a pillow as user’s may utilize different angles based on their comfort and preference. It is to be noted with the ranges shown there is no criticality with the angles stated and would not modify the intended use with the broadness of the ranges shown. Additionally, there is no invention in merely changing the angle of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results. 

    PNG
    media_image4.png
    223
    489
    media_image4.png
    Greyscale

Annotated Fig. 5e from Telford

In regards to Claim 39, Monti et al. teaches: Shaped body according to claim 34, but does not teach, characterized in that the foam body comprises polyurethane foam, which has 
- a closed surface and/or 
- a bulk density of the foam of 40 to 1200 kg/m3, preferably of 150 to 1200 kg/m3, particularly preferably of 150 to 300 kg/m3, more preferably of 230 kg/m3, according to DIN EN ISO 845, and/or 
- a density of the skin of 500 to 900 kg/m3, preferably of 600 to 800 kg/m3, particularly preferably of 700 kg/m3, according to DIN 53 479, and/or 
a tensile strength of the skin of 600 to 800 KPa, preferably of 724 KPa, according to DIN 53 504, and/or a tensile strength of the foam of 150 to 250 KPa, preferably of 206 KPa, according to DIN EN ISO 1798, and/or 4PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 
- an elongation of the skin of 150 to 250%, preferably of 195%, according to DIN 52 504, and/or an elongation of the foam of 110 to 180%, preferably of 139%, according to DIN EN ISO 1798, and/or 
- a tear propagation resistance of the skin of 2 to 4 N/mm, preferably of 3.1 N/mm, and/or a tear propagation resistance of the foam of 0.5 to 1.5 N/mm, preferably of 0.9 N/mm according to DIN ISO 34-1. 

Telford teaches: 
characterized in that the foam body comprises polyurethane foam (“characterized in that the foam body comprises polyurethane foam”), which has 
- a closed surface (“The pillow 10 may include a cover (not shown) made of a piece of material or material so as to removably cover the polyurethane foam of the pillow 10”) and/or 
- a bulk density of the foam of 40 to 1200 kg/m3 (“2.8 – 3.4 lbs/                        
                            
                                
                                    f
                                    t
                                
                                
                                    3
                                
                            
                        
                    ” = 44.85 – 54.46 kg/                        
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                            ,
                             
                            s
                            e
                            e
                             
                            n
                            o
                            t
                            e
                             
                            b
                            e
                            l
                            o
                            w
                            )
                        
                    , preferably of 150 to 1200 kg/m3, particularly preferably of 150 to 300 kg/m3, more preferably of 230 kg/m3, according to DIN EN ISO 845, and/or 
- a density of the skin of 500 to 900 kg/m3, preferably of 600 to 800 kg/m3, particularly preferably of 700 kg/m3, according to DIN 53 479, and/or 
a tensile strength of the skin of 600 to 800 KPa, preferably of 724 KPa, according to DIN 53 504, and/or a tensile strength of the foam of 150 to 250 KPa, preferably of 206 KPa, according to DIN EN ISO 1798, and/or 4PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 
- an elongation of the skin of 150 to 250%, preferably of 195%, according to DIN 52 504, and/or an elongation of the foam of 110 to 180%, preferably of 139%, according to DIN EN ISO 1798, and/or 
- a tear propagation resistance of the skin of 2 to 4 N/mm, preferably of 3.1 N/mm, and/or a tear propagation resistance of the foam of 0.5 to 1.5 N/mm, preferably of 0.9 N/mm according to DIN ISO 34-1. 

Note: Telford states “the polyurethane foam has a density of about 2.8 to 3.4 pounds, such as a unit cubic foot”, which would be the following value as a conversion to the proper units as state in the instant invention:
2.8 – 3.4 lbs/                        
                            
                                
                                    f
                                    t
                                
                                
                                    3
                                
                            
                        
                               ->           44.85 – 54.46 kg/                        
                            
                                
                                    m
                                
                                
                                    3
                                
                            
                        
                    
Therefore, the prior art of Telford (44.85 – 54.46 kg/m3 ) would be in the range of the instant invention (40-1200 kg/m3).

It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific material property ranges based on a user’s intended use and preference from Telford to the pillow of Monti, as it is considered an obvious matter of design choice to select a material that has specified material properties for a pillow as user’s may utilize different properties based on their comfort and preference. It is to be noted with the ranges shown there is no criticality with the properties stated and would not modify the intended use with the broadness of the ranges shown. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Furthermore, a change in form, shape or material properties is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results.


In regards to Claim 52, Monti et al. teaches: Shaped body according to claim 51, characterized in that the semi-major axis (9) of the half ellipse (8) is inclined with respect to the support plane (see annotated Fig. 1.1 from Monti) by up to 90°, preferably by 25° to 50°, and/or the included angle (14) on the outwardly facing 7PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 part (11) of the cross section is less than or equal to 180°, preferably 65° to 90°, more preferably 70° to 80°, and/or the included angle (14) on the inwardly facing part (12) of the cross section is less than or equal to 60°, preferably less than or equal to 50°, preferably 30° to 420, more preferably 35° to 40°.  
Telford et al. teaches: by up to 90°, preferably by 25° to 50° (see annotated Fig. 5e from Telford above), and/or the included angle on the outwardly facing part of the cross section is less than or equal to 180°, preferably 65° to 90°, more preferably 70° to 80°, and/or the included angle  on the inwardly facing part of the cross section is less than or equal to 60°, preferably less than or equal to 50°, preferably 30° to 42°, more preferably 35° to 40° (Fig. 5e from Telford, see annotated Figure 5e above).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific angle or a range of angles based on a user’s intended use and preference, as it is considered an obvious matter of design choice to select an angle that is specified for a pillow as user’s may utilize different angles based on their comfort and preference. It is to be noted with the ranges shown there is no criticality with the angles stated and would not modify the intended use with the broadness of the ranges shown. Additionally, there is no invention in merely changing the angle of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results. 

	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A in view of Salido et al. (US 6052850 A).
In regards to Claim 38, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 1), but does not teach, has at least in part an indentation hardness of 8 N to 11 N, preferably of 9.5 N, and/or at least in part an indentation depth of 25% to 55%, preferably of 40%.  
Salido teaches: has at least in part an indentation hardness of 8 N to 11 N, preferably of 9.5 N, and/or at least in part an indentation depth of 25% to 55%, preferably of 40% (Col 4 Lines 22-30 – “the precise dimensions, shape and "hardness" of the support device are readily selectable for different requirements.”).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated specified material properties of Salido to allow for the degree of indentation/compression to within the specified ranges as material properties are considered a feature based of the user’s needs and preferences and is not an inventive property. It is to be noted with the ranges shown there is no criticality with the hardness or depth of the indentation as stated and would not modify the intended use with the broadness of the ranges shown. Furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A) in view of (KR 200474341 Y1).
In regards to Claim 40, Monti et al. teaches: Shaped body according to claim 34, characterized in that the foam body, but does not teach, comprises silicone, and the silicone has 
- a Shore hardness on the silicone of approximately 45 Shore 00 to approximately 90 Shore A, preferably of approximately 55 Shore 00 to approximately 50 Shore A, very particularly preferably of approximately 70 Shore 00, according to DIN 53505, and/or 
- a tear strength of the silicone of approximately 1 to approximately 8 N/mm2, preferably of approximately 2 to approximately 6 N/mm2, very particularly preferably of approximately 2 N/mm2 according to DIN 53504 (specimen S3A), and/or 
- an elongation of the silicone of approximately 400 to approximately 900%, preferably of approximately 500 to approximately 700%, very particularly preferably of approximately 600% according to DIN 53504 (specimen S3A), and/or 
- a tear propagation resistance of the silicone of approximately 1.2 to approximately 16.5 N/mm, preferably of approximately 3 to approximately 12 N/mm, very particularly preferably of approximately 5 N/mm according to DIN 53515, and/or 5PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 
- is powdered with talcum or fluorinated, preferably fluorinated. 

KR 200474341 teaches: comprises silicone (“using a silicone foam stabilizer is a foam stabilizer, a fluorinated foam stabilizer or the like are, it is preferable to use a silicone-based foam stabilizer.”), and the silicone has 
- a Shore hardness on the silicone of approximately 45 Shore 00 to approximately 90 Shore A, preferably of approximately 55 Shore 00 to approximately 50 Shore A, very particularly preferably of approximately 70 Shore 00, according to DIN 53505, and/or 
- a tear strength of the silicone of approximately 1 to approximately 8 N/mm2, preferably of approximately 2 to approximately 6 N/mm2, very particularly preferably of approximately 2 N/mm2 according to DIN 53504 (specimen S3A), and/or
 - an elongation of the silicone of approximately 400 to approximately 900%, preferably of approximately 500 to approximately 700%, very particularly preferably of approximately 600% according to DIN 53504 (specimen S3A), and/or 
- a tear propagation resistance of the silicone of approximately 1.2 to approximately 16.5 N/mm, preferably of approximately 3 to approximately 12 N/mm, very particularly preferably of approximately 5 N/mm according to DIN 53515, and/or 5PRELIMINARY AMENDMENTAttorney Docket No.: Q259903 Appln. No.: National Stage Entry of PCT/EP2019/055745 
- is powdered with talcum or fluorinated, preferably fluorinated (“using a silicone foam stabilizer is a foam stabilizer, a fluorinated foam stabilizer or the like are, it is preferable to use a silicone-based foam stabilizer.”).  

It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specific material property ranges based on a user’s intended use and preference from KR 200474341 to the pillow of Monti, as it is considered an obvious matter of design choice to select a material that has specified material properties for a pillow as user’s may utilize different properties based on their comfort and preference. It is to be noted with the ranges shown there is no criticality with the properties stated and would not modify the intended use with the broadness of the ranges shown. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. Furthermore, a change in form, shape or material properties is generally recognized as being within the level of ordinary skill in the art, especially in the field of endeavor of pillows, absent any showing of unexpected results.

	Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A) in view of Britto et al. (US 20030196269 A1).
In regards to Claim 48, Monti et al. teaches: Shaped body according to claim 34, characterized in that the shaped body (15 – Fig. 1) comprises a stiffening element (88 – Fig. 13, Col 7 Lines 8-11), but does not teach, which is composed of two members.  
Britto et al. teaches: which is composed of two members (26 – Fig. 6, ‘articulated links 26 extending from each end’). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have separated the stiffening element of Monti into two separate parts of Britto, especially those that are the exact same element for the same intended use in a pillow. Separating elements has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

	Claim 50 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 4617691 A) in view of Warnock (US 20100242180).
In regards to Claim 50, Monti does not teach: Method for the prevention and/or for the treatment of positional deformations of the skull, in particular the skull of infants, characterized in that the skull is supported on a shaped body according to claim 34.
Warnock teaches:   Method for the prevention and/or for the treatment of positional deformations of the skull (Para 0003/0009), in particular the skull of infants (Para 0009), characterized in that the skull is supported on a shaped body (10 – Fig. 4) according to claim 34.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specified intended use for infant skull treatment/prevention from Warnock to the infant or child pillow as specified in Monti. Monti discloses that the pillow is used to allow a user to have a comfortable rest during a trip. As such, that can be considered to treat or prevent neck pain. As such, the combination of Monti in view of Warnock is justified for both infants as they are treating in their own relative instances. 
In regards to Claim 53, Monti et al. teaches: Method for the prevention and/or for the treatment of positional deformations of the skull, in particular the skull of infants, characterized in that the skull is supported on a combination according to claim 49.
Warnock teaches: Method for the prevention and/or for the treatment of positional deformations of the skull (Para 0003/0009), in particular the skull of infants (Para 0009), characterized in that the skull is supported on a combination (130 – Fig. 9, Para 0044/0048) according to claim 49.
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the specified intended use for infant skull treatment/prevention from Warnock to the infant or child pillow as specified in Monti. Monti discloses that the pillow is used to allow a user to have a comfortable rest during a trip. As such, that can be considered to treat or prevent neck pain. As such, the combination of Monti in view of Warnock is justified for both infants as they are treating in their own relative instances. 

Response to Arguments
	Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Applicant’s Arguments:
	(1) In response to the Claim Objections, the Applicant states the following:

	“As shown by, e.g., Figures 3 and 4 of the present Application, these features have antecedent basis in the recitation of the components themselves. See, e.g., M.P.E.P. § 2173.05(e). Accordingly, Applicant respectfully submits that these objections may properly be withdrawn.”

(2) In response to the arguments under 35 U.S.C	 § 103, the Applicant stated the following in regards to the convex support surface and the cross section of Monti et al.:

	“In this connection, Applicant respectfully submits that Monti et al. neither discloses nor even remotely suggests the subject matter of amended Claim 34 — at least because Monti et al. neither discloses nor even remotely suggests the contour of the cross section (7) of the shaped body (1) being a half ellipse (8) inclined with respect to the support plane (6), and wherein the contour of the cross section (7) of the shaped body (1) has a convex support surface.”

	“Further, throughout its entire disclosure - and in all embodiments therein - Monti et al. invariably discloses a wedge-like cross section. See, e.g., the descriptions in Monti et al. for each of Figures 1, 2, 4, 5, 8, 9, 11 and 12; and claim 1 of Monti et al.”

	“In geometry, a wedge is a polyhedron defined by two triangles and three trapezoid faces. Therefore, the contour of the cross section of the shaped body must be triangular, and the support surface straight or flat. Since the description of Monti et al. is unmistakably clear about the pillow having a wedge shape - and hence the cross section being triangular - a fanciful interpretation of Monti's figures cannot serve to modify Monti's disclosure into something it is not (particularly since Monti's figures are blurry in these contours - so as to show lines that cannot be distinguished to be convex, straight or even concave).”

	
Examiner’s Arguments:
(1) The Examiner respectfully disagrees for the lacking of proper primary antecedent basis in both claims 36 and 37. 
There is no requirement that the words in the claim must match those used in the specification disclosure (see MPEP 2173.05(e) II.). The claim objections stand, as in the present invention there could be more than one ‘included angle’ or ‘semi-major axis’ in Claims 36 and 37, respectively. As shown above from the MPEP, the specification/drawings do not give justification to the antecedent basis of the claim language, rather it only gives support. 

	(2) The Examiner respectfully disagrees to the above argument for the following reasons:
		In regards to the convex support surface being of a convex support surface;
	Monti et al. shows four distinct figures that contain a bulging middle portion, wherein the top surface of the pillow segment (17) curves slightly downward to the center of the aperture (25). Figures. 1, 2, 8 and 9 from Monti et al. show the bulging middle portion which is viewed as a convex support surface, wherein the user would lay the surface of their neck/head on the upper region (see Examiner’s Annotated Figs. 1, 2, 8 and 9 from Monti et al. below). 
	To be convex is to ‘have an outline or surface curved like the exterior of a circle or sphere’, as such with Figures 1, 2, 8 and 9 showing a curved surface such as a portion of a circle or sphere then the prior art meets the claim limitation of the instant invention. Furthermore, Figure 12 even shows how the upper surface of Monti et al. is not of a perfectly straight line therefore, a curved/convex surface is interpreted based of the prior art (see Examiner’s Annotated Fig. 12 from Monti et al. below).

    PNG
    media_image5.png
    621
    669
    media_image5.png
    Greyscale

Examiner’s Annotated Figs. 1, 2, 8 and 9 from Monti et al.

    PNG
    media_image6.png
    501
    516
    media_image6.png
    Greyscale

Examiner’s Annotated Fig. 12 from Monti et al.

In regards to the cross section being of a half ellipse;
	the pillow of Monti et al. as explained above and shown in the Examiner’s Annotated Figs. 1, 2, 8, 9 and 12 from Monti et al., is capable of having a half ellipse as its cross section. Monti et al. shows a support surface that is curved from the upper portion of the top surface to the aperture in the center of the pillow. Therefore, for this curved cross section, the pillow is capable of creating an ellipse shape. Additionally, the instant invention shape (shown below) and Monti et al. shape (reproduced below) both create an elliptical shape. 
	It is to be noted that the instant inventions claim does not further limit the ellipse to be of the upper or lower surface of the pillow. Rather, the half ellipse is only stated to inclined with respect to the support plane, therefore, any portion of Monti et al.’s cross section can be used to create the half ellipse of the instant invention.

    PNG
    media_image2.png
    239
    506
    media_image2.png
    Greyscale

Reproduced – Annotated Fig. 2.1 from Monti et al.

    PNG
    media_image7.png
    392
    482
    media_image7.png
    Greyscale

Fig. 3 from the Instant Invention

In regards to both the convex support surface and the cross section,
	Monti et al. states the following from its disclosure:
“It will, of course, be understood that each of the pillow segments or portions 47, 51 and 49 may be of a different size, thickness or shape for particular uses, such as medical needs or the like.” (Col 6 Lines 31-35)
“Various thicknesses and different sizes of pillows and pillow segments may be provided depending upon medical reasons, if applicable.” (Col 3 Lines 36-38).
	With these two quotes from Monti et al. noted above, it is further expressed that different size(s), thickness(es) or shape(s), are based upon a specific user’s particular uses, such as medical needs or the like. As such, it is recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results to change the shape of a pillow. It would have been an obvious matter of design choice to make the different portions of the support surface to be a convex shape or alternative angle, as form or shape is considered as what is desired or expedient. Furthermore, because there is no invention in merely changing the shape or form of an article without changing its function except in a design patent. Eskimo Pie Corp. v. Levous et al., 3 USPQ 23 (CCPA 1956).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/4/2022